TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00343-CV



                             Douglas and Mary Brite, Appellants

                                                v.

 Elite Financing Group, LLC; Merscorp Holdings, Inc.; Mortgage Electronic Registration
       Systems, Inc.; Barrett, Daffin, Frappier, Turner & Engel, LLP; Flagstar Bank;
   FSB, Robin Kennedy-Colnaghi; Tobey Latham, Kevin Paperd; Michael Vestal; and
                                Wendy Alexander, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-13-003115, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Douglas and Mary Brite have filed an unopposed motion to withdraw

their notice of appeal, which we have construed as a motion to dismiss the appeal. See Tex. R. App.

P. 42.1(a). The motion is granted, and the appeal is dismissed.




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: July 30, 2014